United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 17-2220
                          ___________________________

                               United States of America

                          lllllllllllllllllllll Plaintiff - Appellee

                                             v.

                           Alvaro Rodrigo Cuellar Aguilar

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                       for the District of Minnesota - St. Paul
                                   ____________

                             Submitted: February 13, 2018
                                Filed: April 3, 2018
                                   [Unpublished]
                                   ____________

Before LOKEN, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

       Alvaro Aguilar directly appeals the within-Guidelines-range sentence the
district court1 imposed after he pled guilty to a drug offense, pursuant to a written plea


      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
agreement containing an appeal waiver. His counsel has filed a brief under Anders
v. California, 386 U.S. 738 (1967), arguing that the appeal waiver is unenforceable,
but conceding that there are no non-frivolous arguments for appeal. Counsel has also
moved for leave to withdraw.

       Upon careful review, we decline to enforce the appeal waiver. See United
States v. Boneshirt, 662 F.3d 509, 515-16 (8th Cir. 2011). Having independently
reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75 (1988), we find no non-
frivolous issues for appeal. Accordingly, we grant counsel leave to withdraw, and we
affirm.
                        ______________________________




                                        -2-